JUSTICE HOBBS,
dissenting.
129 I respectfully dissent. I would reverse the Title Board's action setting a title for Initiative #89. The initiative combines two separate and unrelated subjects under the guise of protecting the "environment." First, it proposes to fundamentally change Colorado property law by creating a new constitutional right in Colorado's Bill of Rights. This "common property" right in the "environment" would override existing private and publicly held property rights. In connection with the creation of this "common property" right, Initiative # 89 would impose a public trust over the environment with corresponding duties on state and local government officials, who would be required to act adversely to the interests of private parties and governmental entities that own property rights not currently held in common. In a separate subject, Initiative #89 proposes to grant new powers to both home-rule and statutory municipalities enabling them, for the first time, to enact laws that would always preempt state laws. These two subjects-creating a "common property" right in the environment with a public trust enforcement responsibility, and transforming Colorado's preemption doctrines-are separate and distinct purposes that bear no necessary or proper relation to one another.
[ 30 I would also reverse the Title Board's action setting a title for the initiative because the title is misleading. Voters could favor this amendment out of solicitude for protecting the environment, a value all Coloradans prize, without realizing that the initiative proposes a fundamental transformation of property law in the state and potentially subjects state and local governments to takings liability. Different groups could favor one subject and not the other, but they would be unable to vote on the provisions separately. The title set for the initiative does not pass statutory muster because it fails to make these separate subjects apparent to the voters. Given the wording of the title, voters might reasonably conclude that nothing more is at stake in voting for the measure than *182assuring and reinforcing a declaration of regulatory balance between protection of the environment and protection of private and public property rights. In fact, Initiative #89 would upend the existing regulatory balanee and thrust private property owners and governments into an uncertain future.
I. Applicable Law
{31 An initiative that joins multiple subjects poses the danger of voter surprise and fraud occasioned by the inadvertent passage of surreptitious provisions coiled up in the folds of a complex initiative. In re Proposed Initiative for 2007-2008 No. 17, 172 P.3d 871, 875 (Colo.2007). Grouping the provisions of a proposed initiative under a broad concept that potentially misleads voters will not satisfy the single subject requirement. In re Proposed, Initiative for 1996 No. 4, 916 P.2d 528, 532 (Colo.1996). Multiple provisions fall under a single subject only if they have a "necessary and proper relationship." In re Proposed Initiative for 1997-1998 No. 74, 962 P.2d 927, 929 (Colo.1998).
1 32 We reverse the Board's action in preparing a title and submission clause "if [it] contain[s] a material and significant omission, misstatement, or misrepresentation." In re Proposed Initiative for 1997-1998 No. 62, 961 P.2d 1077, 1082 (Colo.1998). We reject titles if they "create confusion and are misleading because they do not sufficiently inform the voters" of important aspects of the initiative. In re Proposed Initiatives for 2001-2002 Nos. 21 & 22, 44 P.3d 213, 221 (Colo.2002).
« 33 We must ensure that the Board's title and submission clause enable "informed voter choice." In re Proposed Initiative for 1999-2000 No. 29, 972 P.2d 257, 266 (Colo. 1999). The titles and summary must "convey to voters the initiative's likely impact." In re Proposed Initiative for 1999-2000 No. 27, 977 P.2d 845, 846 (Colo.1999). They must protect against "public confusion," In re Proposed Initiative for 1999-2000 No. 25, 974 P.2d 458, 465 (Colo.1999), and "enable the electorate, whether familiar or unfamiliar with the subject matter of a particular proposal, to determine intelligently whether to support or oppose such a proposal." In re Proposed Election Reform Amendment, 852 P.2d 28, 38 (Colo.1998).
II. Initiative #89 Contains Multiple Subjects
134 Initiative #89 contains at least two separate and distinct subjects that are not necessarily and properly related to one another, nor do they function as mere "implementation" details of one another, as the majority suggests. See Maj. op. 116. I discuss each of the separate subjects contained in the initiative in turn.
A. Converting "Colorado's Environment" into "Common Property" and Imposing a Public Trust
1 35 Initiative # 89 would first declare that "Colorado's environment is the common property of all Coloradans" and that "Colorado's environment [includes] its clean air, pure water, and natural and seenic values." The initiative then proposes to establish within Colorado's Bill of Rights a public "right" to the environment as a common property right: "The people of the State of Colorado, including future generations, have a right to Colorado's environment."
{36 While undefined in the initiative, the ordinary meaning of "common property" is: "1: land in which all members of the community hold equal rights; 2: land or other property in which a person other than the owner holds certain rights in common with the owner." Webster's Third New International Dictionary 459 (1971). The term has a slightly different meaning as a legal term of art: "L. Real property that is held by two or more persons with no right of survivor-ship. Cf. joint property. 2. Common area." Black's Law Dictionary 315 (Oth ed.2009) (listing the definition of "common property" under the entry for "property"). Under either definition, common property is distinct from the traditional "bundle of sticks" property rights held by private or local government entities in the state. Initiative #89 thus seeks to create a totally new type of public ownership in the environment that is foreign to Colorado's legal heritage.
*18337 Throughout its history, Colorado has balanced private ownership or use rights in property and natural resources with corresponding public regulation of such property and use rights. Seq, eg., Colo. Const. art. 16, § 5 (providing for private appropriation of the public's water resources); § 87-92-101, C.R.S. (20183) et seq. (providing for priority administration of water rights within the state); § 25-8-101, C.R.S. (2018) et seq. (providing for regulation of water quality within the state). Colorado law also provides for voluntary private conservation mechanisms outside of the more traditional regulatory schemes. See, eg, § 89-22-522, C.R.S. (2013) (providing for conservation easements to promote "natural and scenic values" on private property; landowners who voluntarily place permanent restrictions on the development of their property may qualify for tax credits); see also Patricia Templar Dow, The Unique Benefits of Conservation Easements in Colorado, Colo. Lawyer (Dec.2001). Such laws extensively protect the public interest in Colorado's environment, and, at the same time, allow for the use and development of natural resources on private and publicly owned lands. Our local, state, and national economies depend on this measured balance between regulation and development. Initiative #89 proposes to supplant this private ownership/public regulatory scheme by abridging private property rights to create a superseding "common property" right.
138 To implement this new "common property" right, Initiative #89 would also mandate: "state and local governments shall conserve Colorado's environment ... for the benefit of all the people" "as trustees of this resource." (emphasis added). The initiative does not elaborate on the nature of this purported trust, but under general principles of trust law, trustees owe fiduciary duties to the beneficiaries, including the duty to protect the trust property against damage or destruction. George T. Bogert, Trusts § 1, 582 (6th ed.1987). The trustees are "obligated to the beneficiar[ies] to do all acts necessary for the preservation of the trust [property] which would be performed by a reasonably prudent man employing his own like property for purposes similar to those of the trust." Id. § 582. If the trustees breach their duties, the beneficiaries would have standing to seek remedies, including injunctions, in court. Id. § 861. In the context of Initiative #89, this means that state and local governments would regularly be sued from all angles-by the public to enforce their "common property" rights in the environment and by private property owners when their rights are abridged thereby. See Colo. Const. art. II, § 15 ("Private property shall not be taken or damaged, for public or private use, without just compensation.").
1 39 We have previously held that an initiative to enact the "Colorado public trust doe-trine" in water contained a single subject, where the initiative's proposed subsections had "the single distinct purpose of describing a new legal regime ... that would govern the public's rights in waters of natural streams." In re Proposed Initiative for 2011-2012 No. 3, 2012 CO 25, ¶ 16, 274 P.3d 562 (quotations omitted). The initiative in that case proposed a public trust only in Colorado's water resources, which the state constitution since 1876 has declared to be the property of the public-with the important qualifier that private persons and public entities can establish use rights in this publicly owned resource. See Colo. Const. art. XVI, § 5.
{40 While I am mindful of the court's approval of a single-subject public trust initiative in that case, I caution that Initiative # 89's public trust provision is far broader than the public trust proposed in 2011-2012. Initiative # 89 proposes to establish governmental trustee duties over any and all aspects of Colorado's environment, including air, water, and "natural and scenic values," which would include minerals, forests, prairie lands, and wildlife. See Michael C. Blumm & Aurora Paulsen, The Public Trust in Wildlife, 2013 Utah L.Rev. 1487, 1489-40 (2013) (explaining that many states that have embraced a public trust doctrine applicable to navigable waters have not embraced a public trust duty to protect other natural values such as wildlife).
41 Initiative # 89 proposes to create an entirely unprecedented form of public trust duty requiring state and local governments *184to "conserve". what are predominantly privately held resources. As discussed above, the initiative would place all of "Colorado's environment" in trust, including "natural and scenic values" on both private and public lands. This is a quantum leap from the common law public trust doctrine, which only affects assets that are currently owned by the state or were conveyed subject to the public trust.5 Initiative #89 would instead vest paramount ownership in private parties-Colorado's citizenry via the "common property" provision-and then impose trust duties on state and local governments to "administer" this property "for the benefit of all the people."
42 It is impossible to predict how the state and local governments would carry out their fiduciary duties as trustees for natural resources that are currently subject to private title or use interests. What one can discern is that Initiative #89 would essentially place Colorado's state and local governments in a new adversarial relationship with their individual citizens who are private property owners. This fundamental shift in the relationship between government and private citizens is plainly a subject unto itself; one that is not necessarily or properly related to the near-total abrogation of Colorado's preemption doctrines, as discussed below.
B. Abolishing State Preemption of Conflicting Local Laws
143 In addition to the separate and distinct purpose of creating a new "common property" interest in Colorado's environment and imposing trust duties on state and local governments, Initiative #89 contains a see-ond subject: it seeks to overhaul Colorado's existing preemption doctrines. Subsection (8) of the initiative would empower local governments to enact laws and regulations that are more restrictive than state laws and provides that the "more restrictive or protective law or regulation" would govern in the event of a conflict between any local and state laws. This would mandate that any "more restrictive" local law would preempt an on-point state law, fundamentally altering the relationship between state and local governments over environmental regulation. A brief de-seription of Colorado's existing preemption law helps illustrate how this is a separate and distinct purpose of Initiative # 89.
T44 Colorado's existing preemption doctrine establishes a priority system between potentially conflicting laws enacted by state and local governments. Bd. of Cnty. Comm'rs v. Bowen/Edwards Assocs., Inc., 830 P.2d 1045, 1055 (Colo.1992). A court's preemption analysis depends on whether the local entity is a statutory municipality or county or a home-rule jurisdiction. A statutory municipality or county is created by the legislature as a political subdivision of the state. Id. As creatures of statute, they possess only the regulatory authority expressly conferred upon them by the constitution and statutes, plus any incidental implied powers necessary to carry out their express powers. Id. A state statute will preempt an enactment of a statutory municipality or county (1) if the state statute expressly provides that it preempts local authority over the subject matter; (2) if the state statute implies a legislative intent to completely cccupy a given field due to the existence of a dominant state interest; or (8) a local law may be partially preempted by a state statute where its effect would conflict with the operational effect of a state statute. Dep't of Transp. v. City of Idaho Springs, 192 P.3d 490, 495 (Colo.App.2008) (citing Bowen/Edwards Assocs., 830 P.3d at 1056-57).
1 45 Home-rule jurisdictions, on the other hand, adopt their own charters pursuant to Article XX, section 6 of the Colorado Constitution. They may generally enact any law within their boundaries that the state legislature could enact. Because home-rule land use authority is based in the Colorado Constitution, rather than statute, courts utilize a different four-part test when examining the *185validity of a local ordinance or regulation that potentially conflicts with a state law. Colo. Mining Ass'n v. Bd. of Cnty. Comm'rs of Summit Cnty, 199 P.3d 718, 723 (Colo.2009). This test examines (1) whether there is need for statewide uniformity of regulation; (2) whether the municipal regulation has extraterritorial impact; (8) whether the subject matter is one traditionally governed by state or local government; and (4) whether the Colorado Constitution specifically commits the particular matter to state or local regulation. Id. In matters of purely local concern, both home-rule jurisdictions and the state may legislate, but when a home-rule ordinance or charter provision and a state statute conflict over a local matter, the home-rule provision prevails City of Northglenn v. Ibarra, 62 P.3d 151, 155 (Colo.2003). In matters of purely state concern, enactments of the Colorado General Assembly will generally prevail over municipalities'. Voss v. Lundvall Bros., Inc., 830 P.2d 1061, 1066 (Colo.1992). In matters of mixed state and local concern, both state and local enactments may coexist as long as they do not conflict. Id.
46 Initiative # 89 would abolish the important distinction between statutory municipalities and home-rule jurisdictions by vesting them both with new and equal power to preempt state-level environmental laws. For statutory municipalities, this would allow them to regulate far in excess of their legislatively-enumerated powers. For home-rule jurisdictions, this would vastly extend their powers to regulating matters of statewide concern. This is in direct contravention of the legislature's perceived incremental efforts to rein in home-rule jurisdictions' powers. See, eg., § 24-68-105(1), C.R.S. (2013) (providing that no home-rule jurisdiction may impair vested property rights). Moreover, Initiative #89 would change the scope of judicial review of preemption cases from a case-by-case, fact-specific analysis to a rigid "which law is more restrictive" inquiry.
147 Triggering this tectonic shift in the relationship between the state and local governments, and the seope of judicial review of their actions, is plainly a separate and distinct purpose of Initiative #89; one that is not necessarily or properly related to the creation of a new "common property" interest in the state's environment and the imposition of an expansive public trust doctrine. Each of these purposes could be effected individually in separate initiatives; the enactment of one is in no way dependent on the enactment of the other. Accordingly, I would hold that Initiative #89 violates the single-subject requirement and that the Title Board erred in setting the title for the initiative.
III. The Title and Submission Clause Will Mislead Voters
48 In addition to Initiative # 89's single-subject violations, the Title Board's setting of the title and submission clause for the initiative was also improper because the title and submission clause will mislead voters. The legislature has commanded the Title Board to set clear titles and submission clauses for initiatives. Specifically, section 1-40-106(8)(b), C.R.S. (2013), requires that titles "correctly and fairly express the true intent and meaning thereof" and that they "unambiguously state the principle of the provision sought to be added." The connection between the title and the subject of the initiative must be obvious and not rest upon a mere possible inference. In re Proposed Initiative for 20090-2010 No. 45, 234 P.3d 642, 647 (Colo.2010). When an initiative contains a single subject, this provision ensures that the voters properly understand that subject.
Even if Initiative #89 contained a single subject-as the majority concludes-it would still have been impermissible for the Title Board to set a title for the initiative that inadequately informs the voters about that subject. As we have previously explained, we will reverse the Title Board's action setting a title and submission clause "if they contain a material and significant omission, misstatement, or misrepresentation." In re Proposed Initiative for 1999-2000 No. 29, 972 P.2d 257, 266 (Colo.1999); In re Proposed Initiative for 1996 No. 17, 920 P.2d 798, 803 (Colo.1996). Specifically, the title must provide voters sufficient information to determine intelligently whether to support or oppose the proposal. In re Pro *186posed Initiative on Obscenity, 877 P.2d 848, 850 (Colo.1994).
¶ 50 The title for Initiative #89 does not meet these requirements because it does not disclose that the initiative would establish a new constitutional fundamental right to Colorado's environment. This is a material and significant omission that warrants reversal of the Title Board's action. Rather than disclosing that Initiative # 89 abrogates existing property rights by creating a superseding "common property" right, the title only reveals that Initiative #89 is an amendment "declaring that Colorado's environment is the common property of all Coloradans." (emphasis added).
{51 This language will not inform voters that the initiative will interfere with existing property rights because the word "declare" implies description, not prescription. While the word "declare" has many meanings, none of them imply the creation of new rights or duties. The ordinary meaning of the term "declare" includes "to make clear"; "to make known publicly, formally, or explicitly ... announce, proclaim, or publish esp. by a formal statement or official pronouncement"; "to make evident or give evidence of: serve as a means of revealing"; "to make a formal acknowledgement of" or "to state emphatically." Webster's Third New International Dictionary 586 (1971). Thus, under the common meaning of the word "declare," voters only declare things that are already true; a declaration does not effect a change in the status quo.
152 If the voters are not aware of the initiative's aim of establishing new legal rights that would totally transform property law in the state, they will lack sufficient information to determine intelligently whether to support or oppose the proposal. It is particularly important that voters understand that Initiative # 89 proposes to create new property rights that may interfere with existing private property rights and potentially create takings liabilities for state and local government "trustees." See Colo. Const. art. II, § 5 (requiring that compensation be paid to private property owners when their property is taken for public use). Ballot titles must convey to voters an initiative's likely impact, In re Proposed Initiative for 1999-2000 No. 37, 977 P.2d at 846, and the title for Initiative #89 is deficient for not alerting voters that the initiative proposes to affect property rights and potentially compromise the public fise.
153 I also strongly disagree with the majority's conclusions that there is no danger that Initiative # 89 seeks to garner support from various factions by combining unrelated subjects in a single proposal, nor that it may surprise voters by burying hidden effects in complex language. See Maj. op. 118. Voters could potentially agree with the creation of a new "common property" right and accompanying public trust without also agreeing to abridge Colorado's longstanding preemption doctrines, or vice versa. According to the text of Initiative # 89 and its title and submission clause, voters cannot vote for one without voting for both. This is precisely the danger we warned of in In re Proposed Initiative "Public Rights in Waters II", 898 P.2d 1076, 1080 (Colo.1995). Further, the hidden effect of governmental takings liabilities is buried within the language of Initiative # 89 purporting to merely protect the "environment," rather than affect private property rights. For these reasons, I would reverse the Title Board's action setting the title and submission clause for Initiative # 89.
Conclusion
1 54 I conclude that there are at least two separate subjects coiled up in the folds of Initiative # 89: (1) converting Colorado's environment into common property, thereby granting Colorado's citizenry new property rights to resources that are now privately owned and establishing a public trust enforcement duty over Colorado's entire environment; and (2) fundamentally shifting environmental regulatory power from the state to both categories of local government. The Title Board clearly erred in determining that the initiative satisfied this state's constitutional single-subject requirement.
1 55 The title set by the Title Board also threatens to confuse voters because it does not mention the drastic changes that Initiative # 89 would bring to Colorado property law. Voters would surely be surprised to *187learn that they inadvertently passed an "environmental" initiative that also significantly weakens private property rights. Plus, voters could potentially support one of the subjects contained in Initiative # 89 without supporting the other. Therefore, I believe we have the duty under Article V, section 1(5.5), of the Colorado Constitution to reverse the Title Board's action setting the title for Initiative # 89. Accordingly, I respectfully dissent.
I am authorized to state that CHIEF JUSTICE RICE joins in the dissent.

. Indeed, public ownership is the root of the state's trust duties: "the power or control lodged in the State, resulting from this common ownership [of wildlife}, is to be exercised, like all other powers of government, as a trust for the benefit of the people." Geer v. Connecticut, 161 U.S. 519, 529, 16 S.Ct. 600, 40 L.Ed. 793 (1896); see also Summa Corp. v. Cal. ex rel. State Lands Comm'n, 466 U.S. 198, 104 S.Ct. 1751, 80 L.Ed.2d 237 (1984) (holding that the state's public trust powers and duties were limited to lands it owned in its sovereign capacity).